On February 20, 2001, respondent filed an application for termination of probation. The court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated November 9,1988.
THEREFORE, IT IS ORDERED by the court that the probation of Carter Rodney Dodge, Attorney Registration No. 0003584, last known business address in Cleveland, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
*1240For earlier case, see Disciplinary Counsel v. Dodge (1987), 32 Ohio St.3d 118, 512 N.E.2d 650.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.